Gilbert, J.,
dissenting. The tax levied by the State, in so far as applicable, is as follows: “upon each person, firm or corporation operating for gain a bowling-alley or alley of like character, . . for each . . alley . . the sum of $50.” This is a tax levied upon the business of operating a bowling-alley or alleys, graduated according to the number of alleys operated. Properly applied, the tax is $50 .for each alley, whether all of the alleys are in the same place of business or in separate locations. Compare Goodwin v. Savannah, 53 Ga. 410; Johnston v. Macon, 62 Ga. 645; Sawtell v. Atlanta, 138 Ga. 687 (75 S. E. 982) ; Price v. Richardson, 159 Ga. 299 (125 S. E. 449).
Jones, Evins, Powers & Jones, for plaintiff.
George M. Napier, attorney-general, T. B. Gress, assistant attorney-general, Robert B. Troutman, and Robert S. Sams, for defendants.